department of the treasury internal_revenue_service washington d c tax exempt and government entities oivision jul se tier rk tr uniform issue list xxxxxxkxkxkxxkxkk xxxxxxkxkxkxxkxkk xxxxkxxkxkkkxxkx legend taxpayer a xxkkxxkxkxkxkkkkxk ira b xxxkxkxxxxkxkxkkx xxxxkxkxkxkxkxkxkkx xxxkkxxxxkkxkkk financial_institution c xxkxxxkkxkxkxkxkkk company d xxxkxkxxkxkkxkaxk account e amount amount amount amount amount amount amount year xxxxkxkxkxxxkkxkxxk xxxxkxkxkxkxkkxkkk xxxkxkxxxkxkkxkxxk xxkxxxxkxkxkxkxkxkkk xxxkxxxkxkxxkkkkx xxkkkxkxxkxkkxkxkxk xxxxkkxkxkxkxkkxkxx xxxxxkkxxkxkxkxkk xxxxkxxxxxkkkx xxkxkxxkkxxkkkxkk year xxxxxxxxxxxxx dear xxxxxxxxxxxxx this is in response to your request dated date as supplemented by correspondence dated date and date in which you request a waiver of the 60-day rollover requirement contained in sec_408 d of the internal_revenue_code the code’ the following facts and representations have been submitted under penalty of perjury in support of the ruling requested taxpayer a age represents that he received distributions totaling amount from ira b which he maintained at financial_institution c taxpayer a asserts that his failure to accomplish a rollover of amount within the 60-day period prescribed by sec_408 of the code was due to a medical_condition which impaired his ability to manage his financial affairs taxpayer a represents that after he lost his job in december of year he began using the mutual funds in account e as collateral to finance his daughters’ college expenses in year the mutual funds in account e no longer supported his loan taxpayer a began to receive margin calls regarding account e in order to satisfy the margin calls he sold percent of the funds in his retirement accounts including amount in ira b on october of year he transferred amount from ira b to account e that same week he liquidated a k account maintained with company d and deposited amount into ira b taxpayer a represents further that under normal circumstances he would have been less impulsive and rather than using retirement_funds or transferring ira funds to stop the margin calls he would have reduced the collateralized debt by selling the mutual funds in account e and hi sec_401 or sec_457 accounts but after two thirds of his life savings had evaporated in a single year his anxiety turned into panic he then made a number of transfers from ira b to account e specifically on november and of year amount sec_4 and respectively were transferred complete a timely rollover of amount amount remains in account e a non-ira cd taxpayer a also represents that at the time of the transfers he experienced extreme stress and anxiety due to a number of events to the extent he now suffers from a chronic medical_condition submitted documents from a treating physician shows that the cause of the relapse of cognitive issues which he had been suffering from includes a statement that taxpayer a suffers from a medical_condition which impaired his ability to based on these facts and representations you request a ruling that the internal_revenue_service waive the 60-day rollover requirement with respect to the distribution of amount from ira b sec_408 of the code provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 of the code sec_408 of the code defines and provides the rules applicable to ira_rollovers sec_408 of the code provides that sec_408 of the code does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if i the entire amount received including money and any other_property is paid into an ira for the benefit of such individual not later than the day after the day on which the individual receives the payment or distribution or ii the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 sec_408 of the code provides that sec_408 does not apply to any amount described in sec_408 received by an individual from an ira if at any time during the 1-year period ending on the day of such receipt such individual received any other amount described in sec_408 i from an ira which was not includible in gross_income because of the application of sec_408 sec_408 of the code provides a similar 60-day rollover period for partial rollovers are eligible for the waiver under sec_408 of the code sec_408 of the code provides that the secretary may waive the 60-day requirement under sec_408 and sec_408 of the code where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date revproc_2003_16 2003_4_irb_359 date provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information presented and documentation submitted by taxpayer a including a statement from his treating physician noting that during the period in which the transfer occurred that he was suffering from this cognitive issue -is consistent with his assertion that his failure to accomplish a timely rollover was caused by his medical_condition which impaired his ability to accomplish a timely rollover therefore pursuant to sec_408 of the code the service hereby waives the 60-day rollover requirement with respect to the distribution of amount from ira b taxpayer a is granted a period of days from the issuance of this ruling letter to contribute amount into a rollover ira provided all other requirements of sec_408 of the code except the 60-day requirement are met with respect to such contribution amount will be considered a rollover_contribution within the meaning of sec_408 of the code no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent if you wish to inquire about this ruling please contact xxxxxxxxx i d xxxxxxxxx at xxx xxx-xxxx please address all correspondence to se t ep ra t2 sincerely yours enclosures deleted copy of letter_ruling notice of intention to disclose ployee plans technical group
